Case: 1:20-cv-01036 Document #: 1-4 Filed: 02/12/20 Page 1 of 3 PageID #:57




                            Exhibit 4
2/11/2020         Case: 1:20-cv-01036 Document #: 1-4WebVoyage
                                                       Filed: Record
                                                               02/12/20
                                                                     View 1 Page 2 of 3 PageID #:58




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Author = General Tools & Instruments LLC
  Search Results: Displaying 1 of 2 entries




                                                                  836 hi 2.jpg.

                Type of Work: Visual Material
  Registration Number / Date: VA0002183652 / 2019-12-20
             Application Title: 836 hi 2.jpg.
                         Title: 836 hi 2.jpg.
                   Description: Electronic.
         Copyright Claimant: General Tools & Instruments LLC. Address: 75 Seaview Drive, Secaucus, NJ,
                                07094, United States.
             Date of Creation: 2007
          Date of Publication: 2007-11-01
   Nation of First Publication: United States
   Authorship on Application: General Tools & Instruments LLC, employer for hire; Domicile: United States;
                                Citizenship: United States. Authorship: photograph.
      Rights and Permissions: General Tools & Instruments LLC, 75 Seaview Drive, Secaucus, NJ, 07094, United
                                States
              Copyright Note: C.O. correspondence.
                                Basis for Registration: Registration does not extend to any useful article depicted.
                                Registration extends to deposited photograph only. 17 USC 101, 102(a), and 113.
                              Names: General Tools & Instruments LLC




                                               Save, Print and Email (Help Page)
                                     Select Download Format Full Record   Format for Print/Save
                                     Enter your email address:                                          Email


                                                Help Search History Titles Start Over


https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?v1=1&ti=1,1&SC=Author&SA=General Tools %26 Instruments LLC&PID=lx9E7f4iCka8Zb4iEHqjYAJt3Ul&SEQ…   1/2
2/11/2020         Case: 1:20-cv-01036 Document #: 1-4WebVoyage
                                                       Filed: Record
                                                               02/12/20
                                                                     View 1 Page 3 of 3 PageID #:59




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Author = General Tools & Instruments LLC
  Search Results: Displaying 2 of 2 entries




                                            Angle-izer 2003 Case Number 1-8372118548.

                Type of Work: Visual Material
  Registration Number / Date: VA0002183717 / 2019-12-20
             Application Title: Angle-izer 2003 Case Number 1-8372118548
                         Title: Angle-izer 2003 Case Number 1-8372118548. [Group registration of published
                                photographs. 3 photographs. 2003-08-01 to 2003-08-01]
                   Description: 3 photographs : Electronic.
         Copyright Claimant: General Tools & Instruments LLC. Address: 75 Seaview Drive, Secaucus, NJ,
                                07094, United States.
             Date of Creation: 2003
     Publication Date Range: 2003-08-01 to 2003-08-01
   Nation of First Publication: United States
   Authorship on Application: General Tools & Instruments LLC, employer for hire; Domicile: United States;
                                Citizenship: United States. Authorship: photographs.
      Rights and Permissions: General Tools & Instruments LLC, 75 Seaview Drive, Secaucus, NJ, 07094, United
                                States
              Copyright Note: C.O. correspondence.
                                Regarding title information: Deposit contains complete list of titles that correspond
                                to the individual photographs included in this group.
                                Regarding group registration: A group of published photographs may be registered
                                on one application with one ﬁling fee only under limited circumstances. ALL of the
                                following are required: 1. All photographs (a) were created by the same author AND
                                (b) are owned by the same copyright claimant AND (c) were published in the same
                                calendar year AND 2. The group contains 750 photographs or less AND 3. A
                                sequentially numbered list of photographs containing the title, ﬁle name and month
                                of publication for each photograph included in the group must be uploaded along
                                with other required application materials. The list must be submitted in an approved
                                document format such as .XLS or .PDF. The ﬁle name for the numbered list must
                                contain the title of the group and the Case Number assigned to the application.
                 Photographs: Published in August 2003 (3 photographs):
                                LAMIN02.JPG,BLOCK_PAVIORS.JPG,CORBELLING_ANY_DISTANCE.JPG,
                             Names: General Tools & Instruments LLC

https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?v1=2&ti=1,2&SEQ=20200211180750&SC=Author&SA=General Tools %26 Instruments LLC&PID=1Mo0dLxmk…   1/2
